


Exhibit 10.2

 

EXECUTION COPY

 

BUNGE MASTER TRUST

 

FIFTH AMENDED AND RESTATED

SERIES 2000-1 SUPPLEMENT

 

Dated as of June 28, 2004

 

to

 

FIFTH AMENDED AND RESTATED POOLING AGREEMENT

 

Dated as of June 28, 2004

 

Among

 

BUNGE FUNDING, INC.,

as Company

 

BUNGE MANAGEMENT SERVICES, INC.,

as Servicer,

 

JPMORGAN CHASE BANK

as Administrative Agent,

 

COOPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,

NEW YORK BRANCH

as Letter of Credit Agent,

 

THE BANK OF NEW YORK,

as Collateral Agent,

 

BUNGE ASSET FUNDING CORP.

as Series 2000-1 Purchaser

 

and

 

THE BANK OF NEW YORK,

as Trustee

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

DEFINITIONS

1

 

 

 

 

 

SECTION 1.01.

Definitions

1

 

 

 

 

ARTICLE II

 

 

DESIGNATION OF SERIES 2000-1 VFC CERTIFICATE; PURCHASE AND SALE OF THE SERIES
2000-1 VFC CERTIFICATE

2

 

 

 

 

 

SECTION 2.01.

Designation

2

 

SECTION 2.02.

The Series 2000-1 VFC Certificate

2

 

SECTION 2.03.

Purchases of Interests in the Series 2000-1 VFC Certificate

3

 

SECTION 2.04.

Delivery

3

 

SECTION 2.05.

Procedure for Initial Issuance and for Increasing the Series 2000-1 Invested
Amount

3

 

SECTION 2.06.

Procedure for Decreasing the Series 2000-1 Invested Amount

5

 

SECTION 2.07.

Interest

6

 

SECTION 2.08.

Indemnification by the Company

6

 

 

ARTICLE III

 

 

ARTICLE III OF THE AGREEMENT

7

 

 

 

 

 

SECTION 3A.02.

Establishment of Series 2000-1 Collection Subaccount

7

 

SECTION 3A.03.

Determination of Interest

8

 

SECTION 3A.04.

Adjustments to Series 2000-1 Invested Amount

8

 

SECTION 3A.05.

Applications

8

 

 

ARTICLE IV

 

 

DISTRIBUTIONS, REPORTS AND LETTER OF CREDIT DRAWINGS

11

 

 

 

 

 

SECTION 4A.01.

Distributions

11

 

SECTION 4A.02.

Reports

12

 

SECTION 4A.03.

Statements and Notices

12

 

SECTION 4A.04.

Letter of Credit Drawings

12

 

--------------------------------------------------------------------------------


 

ARTICLE V ADDITIONAL SERIES 2000-1 EARLY AMORTIZATION EVENTS

14

 

 

 

 

SECTION 5.01.

Additional Series 2000-1 Early Amortization Events

14

 

 

 

 

ARTICLE VI

 

 

 

SERVICING FEE

 

16

 

 

 

 

 

SECTION 6.01.

Servicing Compensation

16

 

 

 

 

ARTICLE VII

 

 

 

COVENANTS; REPRESENTATIONS AND WARRANTIES

17

 

 

 

 

 

SECTION 7.01.

Representations and Warranties of the Company and the Servicer

17

 

SECTION 7.02.

Covenants of the Company and the Servicer

17

 

SECTION 7.03.

Negative Covenant of the Company; Covenants of the Servicer

18

 

SECTION 7.04.

Obligations Unaffected

19

 

 

 

 

ARTICLE VIII

 

 

 

CONDITIONS PRECEDENT

19

 

 

 

 

 

SECTION 8.01.

Conditions Precedent to Effectiveness of Supplement

19

 

 

 

 

ARTICLE IX

 

 

 

MISCELLANEOUS

24

 

 

 

 

 

SECTION 9.01.

Ratification of Agreement

24

 

SECTION 9.02.

Governing Law

24

 

SECTION 9.03.

Further Assurances

24

 

SECTION 9.04.

Payments

24

 

SECTION 9.05.

Costs and Expenses

24

 

SECTION 9.06.

No Waiver; Cumulative Remedies

25

 

SECTION 9.07.

Amendments

25

 

SECTION 9.08.

Severability

26

 

SECTION 9.09.

Notices

26

 

SECTION 9.10.

Successors and Assigns

26

 

SECTION 9.11.

Counterparts

27

 

SECTION 9.12.

Setoff

27

 

SECTION 9.13.

No Bankruptcy Petition; No Recourse

27

 

SECTION 9.14.

Limitation on Addition of Sellers

28

 

SECTION 9.15.

Chase Conflict Waiver

29

 

SECTION 9.16.

Limited Recourse

29

 

ii

--------------------------------------------------------------------------------


 

ARTICLE X

 

 

FINAL DISTRIBUTIONS

30

 

 

 

 

SECTION 10.01.

Certain Distributions

30

 

EXHIBITS

 

 

 

Exhibit A

Form of Series 2000-1 VFC Certificate

 

Exhibit B

Form of Daily Report

 

Exhibit C

Form of Monthly Settlement Statement

 

Exhibit D

Form of Notice of Issuance/Increase

 

 

 

SCHEDULES

 

 

 

 

Schedule 1

Series 2000-1 Collection Subaccount

 

iii

--------------------------------------------------------------------------------


 

FIFTH AMENDED AND RESTATED SERIES 2000-1 SUPPLEMENT dated as of June 28, 2004
(as amended, supplemented or otherwise modified in accordance with the terms
hereof and in effect from time to time, this “Supplement”), among the Company,
the Servicer, BAFC, the Collateral Agent, the Administrative Agent, the Letter
of Credit Agent and the Trustee.  This Supplement amends and restates that
certain Fourth Amended and Restated Series 2000-1 Supplement, dated as of
September 6, 2002, among the Company, the Servicer, BAFC, The Bank of New York,
as the Collateral Agent, the Administrative Agent, the Letter of Credit Agent
and The Bank of New York, as the Trustee.

 

W I T N E S S E T H :

 

WHEREAS, the Company, the Servicer and the Trustee are contemporaneously
herewith entering into the Fifth Amended and Restated Pooling Agreement, dated
as of June 28, 2004 (as in effect on the date hereof and as the same may be
amended, supplemented or otherwise modified from time to time, the “Agreement”);

 

WHEREAS, the Agreement provides, among other things, that the Company, the
Servicer and the Trustee may at any time and from time to time enter into
supplements to the Agreement for the purpose of authorizing the issuance on
behalf of the Trust by the Company for execution and redelivery to the Trustee
for authentication of one or more Series of Investor Certificates; and

 

WHEREAS, the Company, the Servicer, the Trustee and BAFC as the Series 2000-1
Purchaser wish to supplement the Agreement as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby expressly acknowledged, the parties hereto agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.      Definitions.  Capitalized terms used herein shall unless
otherwise defined or referenced herein, have the meanings assigned to such terms
in Annex X (as amended, supplemented or otherwise modified and in effect from
time to time, “Annex X”) attached to the Agreement which Annex X is incorporated
by reference herein.

 

(a)   If any term, definition or provision contained or incorporated by
reference herein conflicts with or is inconsistent with any term, definition or
provision contained in the Agreement, the terms and provisions of this
Supplement shall govern.  All Article, Section, subsection, Exhibit and Schedule
references herein shall mean Article, Section or subsection of or Exhibit or
Schedule to this Supplement, except as otherwise provided herein.

 

--------------------------------------------------------------------------------


 

(b)   Any reference herein to a Schedule or Exhibit to this Supplement shall be
deemed to be a reference to such Schedule or Exhibit as it may be amended,
modified or supplemented from time to time to the extent that such Schedule or
Exhibit may be amended, modified or supplemented (or any term or provision of
any Transaction Document may be amended that would have the effect of amending,
modifying or supplementing information contained in such Schedule or Exhibit) in
compliance with the terms of the Transaction Documents.

 

(c)   Any reference in this Supplement to any representation, warranty or
covenant “deemed” to have been made is intended to encompass only
representations, warranties or covenants that are expressly stated to be
repeated on or as of dates following the execution and delivery of this
Supplement, and no such reference shall be interpreted as a reference to any
implicit, inferred, tacit or otherwise unexpressed representation, warranty or
covenant.

 

(d)   The words “include”, “includes” or “including” shall be interpreted as if
followed, in each case, by the phrase “without limitation”.

 

ARTICLE II

 

DESIGNATION OF SERIES 2000-1 VFC CERTIFICATE; PURCHASE AND
SALE OF THE SERIES 2000-1 VFC CERTIFICATE

 

SECTION 2.01.      Designation.  The Investor Certificate and interest created
and authorized pursuant to the Agreement and this Supplement shall be designated
as the “Series 2000-1 VFC Certificate.”

 

SECTION 2.02.      The Series 2000-1 VFC Certificate.

 

(a)   The Series 2000-1 VFC Certificate shall represent a fractional undivided
interest in the Trust Assets, consisting of the right of the Series 2000-1 VFC
Certificateholder  to receive the distributions specified herein out of (i) the
Series 2000-1 Invested Percentage (expressed as a decimal) of Collections
received with respect to the Purchased Loans and all other funds on deposit in
the Collection Account and (ii) to the extent such interests appear herein, all
other funds on deposit in the Series 2000-1 Collection Subaccount and each
Series 2000-1 Currency Collection Sub-subaccount (collectively, the
“Series 2000-1 VFC Certificateholder’s Interest”).

 

(b)   The Series 2000-1 VFC Certificate shall be substantially in the form of
Exhibit A, and shall, upon issue, be executed by the Company and delivered by
the Company to the Trustee for authentication and redelivery as provided in
Section 2.04 hereof and Section 5.02 of the Agreement. The Series 2000-1 VFC
Certificate shall not be issued in the form of a single global certificate as
provided for in Section 5.01 of the Agreement, but shall instead be issued in
the form of one definitive certificate, registered in the name of the
Series 2000-1 Purchaser as the holder thereof.

 

2

--------------------------------------------------------------------------------


 

(c)   The Exchangeable Company Interest and any other Series of Investor
Certificates outstanding shall represent the ownership interests in the
remainder of the Trust Assets not allocated pursuant hereto to the Series 2000-1
VFC Certificateholder’s Interest.

 

SECTION 2.03.      Purchases of Interests in the Series 2000-1 VFC Certificate.

 

Subject to the terms and conditions of this Supplement, including delivery of
notice, if any, required by Section 2.05, (i) on the Series 2000-1 Issuance
Date, the Series 2000-1 Purchaser shall purchase a Series 2000-1 VFC Certificate
in an amount equal to the Series 2000-1 Initial Invested Amount, and
(ii) thereafter, the Series 2000-1 Purchaser shall maintain its Series 2000-1
VFC Certificate, subject to increase or decrease during the Series 2000-1
Revolving Period, in accordance with the provisions of this Series 2000-1
Supplement.  Payments by the Series 2000-1 Purchaser in respect of the
Series 2000-1 VFC Certificate shall be made in immediately available funds to
the Trust for deposit in the Series 2000-1 Collection Subaccount.

 

SECTION 2.04.      Delivery.  On the Series 2000-1 Issuance Date, the Company
shall sign on behalf of the Trust and shall direct the Trustee in writing
pursuant to Section 5.02 of the Agreement to duly authenticate, and the Trustee,
upon receiving such direction, shall so authenticate the Series 2000-1 VFC
Certificate in the name of the Series 2000-1 Purchaser in accordance with such
written directions.  In so doing, the Company acts as agent of the Trust and
shall incur no personal liability in respect of the Investor Certificates.  The
Series 2000-1 VFC Certificate shall be issued in a minimum denomination of
$100,000 and in integral multiples of $1,000 in excess thereof.  The Trustee
shall mark on its books the actual Series 2000-1 Invested Amount outstanding on
any date of determination, which, absent manifest error, shall constitute prima
facie evidence of the outstanding Series 2000-1 Invested Amount from time to
time.

 

SECTION 2.05.      Procedure for Initial Issuance and for Increasing the
Series 2000-1 Invested Amount.

 

(a)   Subject to subsection 2.05(b), (i) on the Series 2000-1 Issuance Date, the
Series 2000-1 Purchaser hereby agrees to purchase a Series 2000-1 VFC
Certificate in accordance with Section 2.03 and (ii) on any Business Day on
which the Servicer delivers a Daily Report during the Series 2000-1 Commitment
Period, the Series 2000-1 Purchaser, the Administrative Agent (on behalf of the
Liquidity Banks) and the Letter of Credit Agent (on behalf of the Letter of
Credit Banks) hereby agree that the Series 2000-1 Invested Amount may be
increased (a “Series 2000-1 Increase”), upon the request of the Servicer or the
Company on behalf of the Trust (each date on which an increase in the
Series 2000-1 Invested Amount occurs hereunder being herein referred to as the
“Series 2000-1 Increase Date” applicable to such Series 2000-1 Increase);
provided, however, that the Servicer or the Company, as the case may be, shall
have given the Series 2000-1 Purchaser, the Administrative Agent and the Letter
of Credit Agent (with a copy to the Trustee) irrevocable written notice
(effective upon receipt),

 

3

--------------------------------------------------------------------------------


 

substantially in the form of Exhibit D hereto, of such request no later than
(i) if all or a portion of the Series 2000-1 Initial Invested Amount or
Series 2000-1 Increase Amount is to be allocated to a Series 2000-1 CP Tranche,
on or prior to the Series 2000-1 Issuance Date or such Series 2000-1 Increase
Date, as the case may be or (ii) (x) if the Series 2000-1 Initial Invested
Amount or Series 2000-1 Increase Amount is to be funded by a Prime Rate
Liquidity Loan, on or prior to the Series 2000-1 Issuance Date or such
Series 2000-1 Increase Date, as the case may be, or (y) if all or a portion of
the Series 2000-1 Initial Invested Amount or Series 2000-1 Increase Amount is to
be funded by a LIBOR Liquidity Loan, three Business Days prior to the
Series 2000-1 Issuance Date or such Series 2000-1 Increase Date, as the case may
be; provided, further, that the provisions of this subsection shall not restrict
the allocations of Collections pursuant to Article III.  Such notice shall state
(x) the Series 2000-1 Issuance Date or the Series 2000-1 Increase Date, as the
case may be and (y) the Series 2000-1 Initial Invested Amount, or the proposed
amount of such Series 2000-1 Increase (the “Series 2000-1 Increase Amount”), as
the case may be.

 

(b)   The Series 2000-1 Purchaser shall not be required to make the initial
purchase of the Series 2000-1 VFC Beneficial Interest on the Series 2000-1
Issuance Date or to increase its Series 2000-1 Invested Amount on any
Series 2000-1 Increase Date hereunder unless:

 

(i)    the related aggregate Series 2000-1 Initial Invested Amount or
Series 2000-1 Increase Amount is equal to  $100,000 or an integral multiple of
$1,000 in excess thereof;

 

(ii)   after giving effect to the Series 2000-1 Initial Invested Amount or
Series 2000-1 Increase Amount, (A) the Series 2000-1 Invested Amount (calculated
without regard to clauses (d) and (e) of the definition of Series 2000-1
Invested Amount) would not exceed the Series 2000-1 Maximum Invested Amount on
the Series 2000-1 Issuance Date or such Series 2000-1 Increase Date, as the case
may be, and (B) the Series 2000-1 Allocated Loan Amount would not be less than
the Series 2000-1 Target Loan Amount on the Series 2000-1 Issuance Date or such
Series 2000-1 Increase Date, as the case may be, as set forth in the Daily
Report delivered on such date;

 

(iii)  no Series 2000-1 Early Amortization Event or Potential Series 2000-1
Early Amortization Event under the Agreement or this Supplement shall have
occurred and be continuing; and

 

(iv)  all of the representations and warranties made by each of the Company, the
Servicer and each Seller in each Transaction Document to which it is a party are
true and correct in all material respects on and as of the Series 2000-1
Issuance Date or such Series 2000-1 Increase Date, as the case may be, as if
made on and as of such date (except to the extent such representations and
warranties are expressly made as of another date).

 

4

--------------------------------------------------------------------------------


 

The Company’s acceptance of funds in connection with (x) the Series 2000-1
Purchaser’s initial purchase of the Series 2000-1 VFC Certificate on the
Series 2000-1 Issuance Date and (y) each Series 2000-1 Increase occurring on any
Series 2000-1 Increase Date shall constitute a representation and warranty by
the Company to the Series 2000-1 Purchaser, the Administrative Agent, the Letter
of Credit Agent, the Trustee and the Collateral Agent as of the Series 2000-1
Issuance Date or such Series 2000-1 Increase Date, as the case may be, that all
of the conditions contained in this subsection 2.05(b) have been satisfied.

 

(c)   The Servicer shall promptly notify the Company of the Series 2000-1
Increase Date.  If the Series 2000-1 Purchaser funds a Series 2000-1 Increase,
the Series 2000-1 Purchaser agrees to pay in immediately available funds the
amount of such Series 2000-1 Increase on the related Series 2000-1 Increase Date
to the Trust for deposit in the Series 2000-1 Collection Subaccount for
distribution to the Company in accordance with the terms of the Transaction
Documents.

 

SECTION 2.06.      Procedure for Decreasing the Series 2000-1 Invested Amount.

 

(a)   On any Business Day on which the Servicer delivers a Daily Report during
the Series 2000-1 Revolving Period or the Series 2000-1 Amortization Period,
upon the written directions of the Servicer or the Company on behalf of the
Trust to allocate funds deposited in the Series 2000-1 Collection Subaccount,
the Series 2000-1 Invested Amount may be reduced (a “Series 2000-1 Decrease”) by
the distribution by the Trustee to the Series 2000-1 Purchaser of the funds on
deposit in the Series 2000-1 Collection Subaccount on such day in an amount not
to exceed the amount of such funds on deposit on such day; provided that (i) any
such distribution shall be applied in accordance with subsection 3A.05, (ii) the
Servicer shall have given BAFC, the Administrative Agent, the Letter of Credit
Agent and the Trustee irrevocable written notice (effective upon receipt) of
such Series 2000-1 Decrease, on or prior to the Business Day of such
Series 2000-1 Decrease and (iii) no prepayment of any Series 2000-1 Eurodollar
Tranche prior to the termination of the related Interest Period may occur
unless, concurrently with such prepayment, the Company shall have paid to the
Series 2000-1 Purchaser any amounts due and payable by BAFC to the Liquidity
Banks pursuant to subsection 4.01(c) of the Liquidity Agreement.

 

(b)   Notwithstanding any provision to the contrary set forth in this Agreement,
so long as BAFC or the Collateral Agent is the registered holder of the
Series 2000-1 VFC Certificate, the Series 2000-1 Accrued Interest and the
Series 2000-1 Invested Amount must be reduced in accordance with subsection
3A.05 to the extent of funds available in the Series 2000-1 Collection
Subaccount on any Business Day that funds in the Cash Collateral Account are
insufficient to remit the amounts required to be remitted pursuant to Sections
5.2 and 6.2 of the Security Agreement by an amount equal to such deficiency.

 

5

--------------------------------------------------------------------------------


 

SECTION 2.07.      Interest.

 

(a)   Interest shall be payable on the Series 2000-1 VFC Certificate as
specified in subsections 3A.05(a)(ii) and 3A.05(b)(ii).

 

(b)   Calculations of per annum rates under this Supplement shall be made on the
basis of a 360 day year with respect to interest rates except with respect to
interest rates based on ABR, which shall be calculated on the basis of a 365 day
year. Each determination of LIBOR Rate by the Administrative Agent shall be
conclusive and binding upon each of the parties hereto in the absence of
manifest error.

 

SECTION 2.08.      Indemnification by the Company.

 

(a)   Without limiting any other rights that BAFC, the Liquidity Banks, the
Administrative Agent or the Letter of Credit Agent may have under this
Supplement, the Agreement, the other Transaction Documents or under applicable
law, the Company hereby agrees to indemnify BAFC, the Liquidity Banks, the
Administrative Agent, the Letter of Credit Agent and the Letter of Credit Banks
and any of their respective agents, officers, directors and employees
(collectively, the “Series 2000-1 Indemnified Parties”) from and against any and
all damages, losses, claims, liabilities, costs and expenses, including
reasonable attorneys’ fees and reasonable disbursements (all of the foregoing
being collectively referred to as “Series 2000-1 Indemnified Amounts”) awarded
against or incurred by any of them in connection with the entering into and
performance of this Agreement or any of the Transaction Documents by any of the
Series 2000-1 Indemnified Parties, excluding, however, any amounts (i) to the
extent resulting from the gross negligence or willful misconduct on the part of
any Series 2000-1 Indemnified Party or (ii) constituting recourse (except as
otherwise specifically provided herein or in any Transaction Document) for
Defaulted Loans.

 

(b)   In case any proceeding by any Person shall be instituted involving any
Series 2000-1 Indemnified Party in respect of which indemnity may be sought
pursuant to paragraph (a) of this Section 2.08, such Series 2000-1 Indemnified
Party shall promptly notify the Company, and the Company, upon request of the
Series 2000-1 Indemnified Party, shall retain counsel reasonably satisfactory to
the Series 2000-1 Indemnified Party to represent the Series 2000-1 Indemnified
Party and shall pay the reasonable fees and disbursements of such counsel
related to such proceeding.  In any such proceeding, any Series 2000-1
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Series 2000-1
Indemnified Party unless the Company and the Series 2000-1 Indemnified Party
shall have mutually agreed to the retention of such counsel.  It is understood
that the Company shall not, in respect of the legal expenses of any
Series 2000-1 Indemnified Party in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the fees and expenses of
more than one separate firm (in addition to any local counsel) for all such
Series 2000-1 Indemnified Parties and all other parties

 

6

--------------------------------------------------------------------------------

 

indemnified by the Company under the Series Supplement, or any other Transaction
Document.  Such firm shall be designated in writing by JPMorgan Chase.

 

(c)           Any payments to be made by the Company pursuant to this
Section shall (i) be Company Subordinated Obligations, (ii) be made solely from
funds available to the Company that are not required to be applied to Company
Unsubordinated Obligations then due and (iii) not constitute a general recourse
claim against the Company after satisfying all Company Unsubordinated
Obligations then due, except to the extent that funds are available (including,
but not limited to, funds available to the Company pursuant to the exercise of
its right to indemnity and other payments pursuant to Sections 2.05 and 8.02 of
the Sale Agreement) to the Company to make such payments.

 

ARTICLE III

 

ARTICLE III OF THE AGREEMENT

 

Section 3.01  of the Agreement and each other section of Article III of the
Agreement relating to another Series shall be read in its entirety as provided
in the Agreement. Article III of the Agreement (except for Section 3.01 thereof
and any portion thereof relating to another Series) shall read in its entirety
as follows and shall be exclusively applicable to Series 2000-1:

 

SECTION 3A.02.                 Establishment of Series 2000-1 Collection
Subaccount.

 

(a)           The Trustee shall cause to be established and maintained in the
name of the Trustee, on behalf of the Trust, for the benefit of the
Series 2000-1 Purchaser a subaccount of the Collection Account (the
“Series 2000-1 Collection Subaccount”), which subaccount is the
Series Collection Subaccount with respect to Series 2000-1 to bear a designation
indicating that the funds deposited therein are held for the benefit of the
Series 2000-1 Purchaser and its assignees.  In addition, in the event that any
Purchased Loan is denominated in an Approved Currency other than the Dollar, the
Trustee shall cause to be established and maintained in the name of the Trustee,
on behalf of the Trust, for the benefit of the Series 2000-1 Purchaser and its
assignees, a separate subaccount of the Series 2000-1 Collection Subaccount for
each such Approved Currency (each, a “Series 2000-1 Currency Collection
Sub-subaccount” and collectively, the “Series 2000-1 Currency Collection
Sub-subaccounts”).  The Trustee, on behalf of the Holders, shall possess all
right, title and interest in all funds from time to time on deposit in, and all
Eligible Investments credited to, the Series 2000-1 Collection Subaccount (and
the Series 2000-1 Currency Collection Sub-subaccounts) and in all proceeds
thereof.  The Series 2000-1 Collection Subaccount (and the Series 2000-1
Currency Collection Sub-subaccounts) shall be under the sole dominion and
control of the Trustee for the exclusive benefit of the Series 2000-1 Purchaser
and its assignees.

 

7

--------------------------------------------------------------------------------


 

(b)           All Eligible Investments in the Series 2000-1 Collection
Subaccount (and the Series 2000-1 Currency Collection Sub-subaccounts) shall be
held by the Trustee, on behalf of the Holders; provided, however, that funds on
deposit in the Series 2000-1 Collection Subaccount (and the Series 2000-1
Currency Collection Sub-subaccounts) shall in accordance with subsection
3.01(b) of the Pooling Agreement, at the direction of the Company (or the
Servicer on behalf of the Company), be invested together with funds held in
other subaccounts or sub-subaccounts of the Collection Account.

 

SECTION 3A.03.                 Determination of Interest.  The amount of
interest distributable with respect to the Series 2000-1 VFC Certificate
(“Series 2000-1 Accrued Interest”) on any date of determination shall be the
aggregate amount of Series 2000-1 Daily Interest Expense accrued from and
including the Series 2000-1 Issuance Date to but excluding such date of
determination minus the aggregate amount of interest that has been distributed
in accordance with subsection 3A.05(a)(ii) or subsection 3A.05(b)(ii).

 

SECTION 3A.04.                 Adjustments to Series 2000-1 Invested Amount.

 

(a)           Reductions to Series 2000-1 Invested Amount.  If, on any Special
Allocation Settlement Report Date, the Series 2000-1 Allocable Charged-Off
Amount is greater than zero for the related Settlement Period, the Trustee shall
(in accordance with the written directions of the Servicer upon which the
Trustee may conclusively rely) reduce the Series 2000-1 Invested Amount (but not
below zero) by such Series 2000-1 Allocable Charged-Off Amount (which shall also
be reduced by the amount so applied) and shall allocate such amount to the
Series 2000-1 Invested Amount.

 

(b)           Increases to Series 2000-1 Invested Amount.  If, on any Special
Allocation Settlement Report Date, the Series 2000-1 Allocable Recoveries Amount
is greater than zero for the related Settlement Period, the Trustee shall (in
accordance with written directions from the Servicer upon which the Trustee may
conclusively rely, subject to its obligation to perform the procedures set forth
in the Internal Operating Procedures Memorandum) increase the Series 2000-1
Invested Amount (but only to the extent of any previous reductions of the
Series 2000-1 Invested Amount pursuant to subsection 3A.04(a)) by the amount of
the Series 2000-1 Allocable Recoveries Amount (which shall also be reduced by
the amount so applied) and shall allocate such amount to the Series 2000-1
Invested Amount.

 

SECTION 3A.05.                 Applications.

 

(a)           During the Series 2000-1 Revolving Period, the funds deposited in
the Series 2000-1 Collection Subaccount (and each Series 2000-1 Currency
Collection Sub-subaccount), after giving effect to any deposit resulting from a
Series 2000-1 Increase, if any pursuant to Section 2.05 on any Business Day
shall be distributed by the Trustee not later than 4:30 p.m., New York City time
(but only to the extent that the Trustee has received a Monthly Settlement
Statement or Daily Report, as applicable,

 

8

--------------------------------------------------------------------------------


 

which reflects the receipt of the Collections on deposit therein not later than
12:00 (Noon), New York City time, upon which Monthly Settlement Statement or
Daily Report, as applicable, the Trustee may conclusively rely, subject to its
obligation to perform the procedures set forth in the Internal Operating
Procedures Memorandum) in accordance with the following priorities (or, if
neither BAFC nor the Collateral Agent is the registered holder of the
Series 2000-1 VFC Certificate, the Trustee shall distribute the amounts required
by clauses (ii), (iii) and (iv) below in accordance with the payment
instructions of any subsequent holder of the Series 2000-1 VFC Certificate):

 

(i)            distribute to the Servicer an amount equal to the Series 2000-1
Servicing Fee due and payable as required in subsection 2.05(a) of the Servicing
Agreement (less any amounts payable to the Trustee pursuant to Section 8.05 of
the Agreement, which shall be paid to the Trustee);

 

(ii)           if requested pursuant to subsection 2.06(a) or if required
pursuant to subsection 2.06(b), transfer to the Cash Collateral Account an
amount to be applied (A) first, to pay Series 2000-1 Accrued Interest and
(B) second, to reduce the Series 2000-1 Invested Amount (any such reduction, the
“Series 2000-1 Principal Payment”);

 

(iii)          on each Distribution Date, transfer to the Cash Collateral
Account an amount equal to any Series 2000-1 Program Costs due and payable;

 

(iv)          on each Distribution Date, transfer to Bunge Finance and Bunge
Finance North America an amount equal to the applicable Solicitation Fee for the
immediately preceding Settlement Period; and

 

(v)           on any Business Day, distribute to the Company in accordance with
directions contained in the Monthly Settlement Statement or Daily Report, as
applicable, or to such accounts or such Persons and in such amounts as the
Company (or the Servicer on behalf of the Company) may direct in writing (which
directions may consist of standing instructions provided by the Company that
shall remain in effect until changed by the Company in writing);

 

provided that the Trustee shall only make the distributions set forth in this
subsection 3A.05(a) if no Series 2000-1 Early Amortization Event or Potential
Series 2000-1 Early Amortization Event has occurred and is continuing to the
actual knowledge of the Trustee and only to the extent that if, after giving
effect to such distribution, the Series 2000-1 Target Loan Amount would not
exceed the Series 2000-1 Allocated Loan Amount as shown on the applicable Daily
Report and Monthly Settlement Statement and; provided, further, that if an
amount described in this subsection 3A.05(a) is denominated in a currency that
is different from the currency on deposit in the Series 2000-1 Collection
Subaccount or a Series 2000-1 Currency Collection Sub-subaccount, then the
Trustee shall first, make such distribution from the applicable Series 2000-1
Collection Subaccount or Series 2000-1 Currency Collection Sub-subaccount that
has funds on

 

9

--------------------------------------------------------------------------------


 

deposit in the applicable Approved Currency, second, to the extent such amount
is still due and owing, make such distribution from the currencies on deposit in
each of the remaining Series 2000-1 Collection Subaccount or Series 2000-1
Currency Collection Sub-subaccounts using the Rate of Exchange with respect to
such currencies to determine the amount that must be distributed pursuant to
this subsection 3A.05(a) and third, to the extent such amount is still due and
owing, request payment from the Guarantor under the Guaranty of an amount that
is sufficient to make the distribution required to be made in the applicable
Approved Currency pursuant to this subsection 3A.05(a).

 

(b)           During the Series 2000-1 Amortization Period, the Trustee shall,
based solely on the information provided to the Trustee by the Servicer in the
Monthly Settlement Statement and Daily Report, as applicable (upon which the
Trustee may conclusively rely, subject to its obligation to perform the
procedures set forth in the Internal Operating Procedures Memorandum), apply, on
any Business Day, amounts on deposit in the Series 2000-1 Collection Subaccount
(and each Series 2000-1 Currency Collection Sub-subaccount) in the following
order of priority (or, if neither BAFC nor the Collateral Agent is the
registered holder of the Series 2000-1 VFC Certificate, the Trustee shall
distribute the amounts required by clauses (ii) and (iv) below in accordance
with the payment instructions of any subsequent holder of the Series 2000-1 VFC
Certificate):

 

(i)            if any amounts are owed to the Trustee or any other Person, on
account of Servicing Fees incurred in respect of the performance of its
responsibilities as Successor Servicer, distribute to the Trustee or such other
Person an amount equal to the product of (a) the amount so owed to such
Successor Servicer and (b) a fraction, the numerator of which shall be equal to
the Series 2000-1 Invested Amount as of the end of the immediately preceding
Settlement Period and the denominator of which shall be equal to the Aggregate
Invested Amount as of the end of the immediately preceding Settlement Period;

 

(ii)           if requested pursuant to subsection 2.06(a) or if required
pursuant to subsection 2.06(b), transfer to the Cash Collateral Account an
amount to be applied (A) first, to pay Series 2000-1 Accrued Interest and
(B) second, to make Series 2000-1 Principal Payments;

 

(iii)          if, following the repayment in full of all amounts set forth in
clauses (i)-(ii) above, any amounts are owed to the Trustee, the Series 2000-1
Purchaser or any other Person, on account of its fees, expenses and
disbursements incurred in respect of the performance of its responsibilities
hereunder or as Successor Servicer (except as otherwise set forth in clause
(v) below), transfer such amounts to the Trustee, the Series 2000-1 Purchaser or
such other Person;

 

(iv)          transfer to the Cash Collateral Account an amount equal to any
other Series 2000-1 Program Costs due and payable;

 

10

--------------------------------------------------------------------------------


 

(v)           distribute to the Servicer an amount equal to the Series 2000-1
Servicing Fee due and payable as required in subsection 2.05(a) of the Servicing
Agreement (less any amounts payable to the Trustee pursuant to Section 8.05 of
the Agreement, which shall be paid to the Trustee);

 

(vi)          on each Distribution Date, transfer to Bunge Finance and Bunge
Finance North America an amount equal to the applicable Solicitation Fee for the
immediately preceding Settlement Period; and

 

(vii)         following the repayment in full of all amounts set forth in
clauses (i) through (vi) above, the remaining amount on deposit in the
Series 2000-1 Collection Subaccount (and any Series 2000-1 Currency Collection
Sub-subaccount), if any, shall be distributed to the holder of the Exchangeable
Company Interest;

 

provided, that if an amount described in this subsection 3A.05(b) is denominated
in a currency that is different from the currency on deposit in the
Series 2000-1 Collection Subaccount or a Series 2000-1 Currency Collection
Sub-subaccount, then the Trustee shall first, make such distribution from the
currencies on deposit in the Series 2000-1 Collection Subaccount and
Series 2000-1 Currency Collection Sub-subaccounts using the Rate of Exchange
with respect to such currencies to determine the amount that must be distributed
pursuant to this subsection 3A.05(b), and second, to the extent such amount is
still due and owing, request payment from the Guarantor under the Guaranty of an
amount that is sufficient to make the distribution required to be made in the
applicable Approved Currency pursuant to this subsection 3A.05(b).

 

(c)           The allocations to be made pursuant to this Section 3A.05 are
subject to the provisions of Sections 2.05, 2.07, 7.02, 9.01 and 9.04 of the
Agreement.

 

ARTICLE IV

 

DISTRIBUTIONS, REPORTS AND LETTER OF CREDIT DRAWINGS

 

Article IV of the Agreement (except for any portion thereof relating to another
Series) shall read in its entirety as follows and the following shall be
exclusively applicable to the Series 2000-1 VFC Certificate issued pursuant to
this Supplement:

 

SECTION 4A.01.                 Distributions.

 

(a)           The Trustee shall distribute to the Series 2000-1 Purchaser from
the Series 2000-1 Collection Subaccount (and the Series 2000-1 Currency
Collection Sub-subaccounts) indicated in Article III the aggregate amount to be
distributed to the Series 2000-1 Purchaser pursuant to Article III.

 

11

--------------------------------------------------------------------------------


 

(b)           All allocations and distributions hereunder shall be in accordance
with the Monthly Settlement Statement and the Daily Report, as applicable, and
shall be made in accordance with the provisions of Section 9.04 hereof and
subject to subsection 3.01(g) of the Agreement.

 

SECTION 4A.02.                 Reports.  The Servicer shall provide BAFC and the
Trustee with a Daily Report in accordance with Section 4.01 of the Servicing
Agreement.

 

SECTION 4A.03.                 Statements and Notices.

 

(a)           Monthly Settlement.  On each Settlement Report Date, the Servicer
shall deliver to BAFC, the Administrative Agent, the Letter of Credit Agent and
the Trustee a Monthly Settlement Statement in the form of Exhibit C setting
forth, among other things, the Series 2000-1 Accrued Interest, the Series 2000-1
Monthly Servicing Fee and the Series 2000-1 Invested Amount.

 

(b)           Annual Certificateholders’ Tax Statement.  On or before January 31
of each calendar year (or such earlier date as required by applicable law),
beginning with calendar year 2001, the Company (or the Servicer on its behalf)
on behalf of the Trustee shall furnish, or cause to be furnished, to the
Series 2000-1 Purchaser, a statement prepared by the Company (or the Servicer on
its behalf) containing the aggregate amount distributed to such Series 2000-1
Purchaser for such preceding calendar year, together with such other information
as is required to be provided by an issuer of indebtedness under the Code and
such other customary information as the Company (or the Servicer on its behalf)
deems necessary to enable the Series 2000-1 Purchaser to prepare their tax
return.  Such obligation of the Company shall be deemed to have been satisfied
to the extent that substantially comparable information shall have been provided
by the Trustee or the Servicer pursuant to any requirements of the Internal
Revenue Code as from time to time in effect.  The Trustee shall be under no
obligation to prepare tax returns for the Trust.

 

(c)           Series 2000-1 Early Amortization Event/Distribution of Principal
Notices.  Upon the occurrence of a Series 2000-1 Early Amortization Event or
Potential Series 2000-1 Early Amortization Event, the Company or the Servicer,
as the case may be, shall give prompt written notice thereof to BAFC, the
Administrative Agent, the Letter of Credit Agent and the Trustee.  As promptly
as reasonably practicable after its receipt of notice of the occurrence of a
Series 2000-1 Early Amortization Event, the Trustee shall give notice to each
Series 2000-1 Rating Agency (which notice shall be given, by telephone or
otherwise, not later than the second Business Day after such receipt).

 

SECTION 4A.04.                 Letter of Credit Drawings.

 

(a)           Draws for Defaulted Loans.  If on any Business Day any Loan has
become a Defaulted Loan, the Servicer shall (i) notify the Administrative Agent
on the

 

12

--------------------------------------------------------------------------------


 

next succeeding Business Day of such fact and the Series 2000-1 Invested
Percentage of the aggregate principal amount of such Defaulted Loan and interest
thereon accrued to and including the day prior to the day such Loan became a
Defaulted Loan (calculated by converting any Defaulted Loans denominated in
Approved Currencies other than Dollars into Dollars at the Rate of Exchange);
provided, that if more than one Loan shall become a Defaulted Loan on that date,
such notice shall include the Series 2000-1 Invested Percentage of the aggregate
principal amount of each such Defaulted Loan and interest thereon accrued to and
including the day prior to the day each such Loan became a Defaulted Loan, and
(ii) prepare a Servicer’s Certificate (with copies to the Letter of Credit
Agent) which shall serve to instruct the Administrative Agent to (A) draw on the
Letter of Credit on such Business Day and, if necessary, request the Collateral
Agent to withdraw amounts deposited in the Reserve Account on such Business Day
in an aggregate amount equal to the lesser of (x) the Series 2000-1 Invested
Percentage of the aggregate unpaid principal amount of such Defaulted Loan and
accrued and unpaid interest (or discount) thereon to and including the day prior
to the day the Loan has become a Defaulted Loan (calculated by converting any
Defaulted Loans denominated in Approved Currencies other than Dollars into
Dollars at the Rate of Exchange), or (y) the Letter of Credit Amount then in
effect, (B) deposit the proceeds of such drawings into the Cash Collateral
Account for application in accordance with Section 5.2 and Section 6.2 of the
Security Agreement), and (C) instruct the Collateral Agent to reimburse the
Letter of Credit Banks for such draw in accordance with the terms of the Letter
of Credit Reimbursement Agreement and the Security Agreement.  Each Servicer’s
Certificate shall also contain notification to the Administrative Agent of Loans
which have become Defaulted Loans since the most recent Daily Report, including
the Series 2000-1 Invested Percentage of the aggregate outstanding principal
amount of such Defaulted Loans plus accrued interest (or discount) thereon to
and including the day prior to the day such Loans become Defaulted Loans
(calculated by converting any Defaulted Loans denominated in Approved Currencies
other than Dollars into Dollars at the Rate of Exchange).  The Servicer shall,
on the Business Day on which such Loan has become a Defaulted Loan, or if such
day is not a Business Day, on the next succeeding Business Day, transmit the
Servicer’s Certificate to the Letter of Credit Agent for verification of the
Letter of Credit Amount as of the date such Servicer’s Certificate is prepared. 
Notwithstanding the foregoing, if at any time the Letter of Credit Amount in
effect shall be less than the Series 2000-1 Invested Percentage of the aggregate
principal plus accrued and unpaid interest (or discount) in respect of Defaulted
Loans (calculated by converting any Defaulted Loans denominated in Approved
Currencies other than Dollars into Dollars at the Rate of Exchange), the
Servicer shall include in the Servicer’s Certificate instructions to the
Administrative Agent that, upon receipt of notice from the Collateral Agent of
payment of the Repayment Amount to the Letter of Credit Agent pursuant to either
Section 5.2 or 6.2 of the Security Agreement, or other receipt of notice that
the Repayment Amount has been paid, the Administrative Agent shall immediately
submit a second draw on the Letter of Credit for the lesser of (x) the amount of
such excess principal plus accrued and unpaid interest (or discount) on such
Defaulted Loans (calculated by converting any Defaulted Loans denominated in
Approved Currencies

 

13

--------------------------------------------------------------------------------


 

other than Dollars into Dollars at the Rate of Exchange) over the Letter of
Credit Amount prior to giving effect to the first draw or (y) the Letter of
Credit Amount after giving effect to the payment of such Repayment Amount.

 

(b)           Draws upon L/C Expiration Date.  On the fourth Business Day
preceding the L/C Expiration Date, the Servicer shall (i) prepare a Servicer’s
Certificate (with copies to the Letter of Credit Agent and the Guarantor) to
instruct the Administrative Agent to (1) draw on the Letter of Credit on the
third Business Day preceding the L/C Expiration Date in an amount equal to the
Letter of Credit Amount then in effect and (2) wire transfer the proceeds of
such drawing to the Collateral Agent for deposit into the Reserve Account
maintained by the Collateral Agent pursuant to Section 5.7 of the Security
Agreement and (ii) on such day, transmit the Servicer’s Certificate to the
Letter of Credit Agent for verification of the Letter of Credit Amount.  The
Letter of Credit Agent shall make the verification to the Servicer with a copy
to the Collateral Agent.

 

ARTICLE V

 

ADDITIONAL SERIES 2000-1 EARLY AMORTIZATION EVENTS

 

SECTION 5.01.    Additional Series 2000-1 Early Amortization Events.  If any one
of the events specified in Section 7.01 of the Agreement (after any grace
periods or consents applicable thereto) or any one of the following events
(each, a “Series 2000-1 Early Amortization Event”), after grace periods or
consents applicable thereto, shall occur during the Series 2000-1 Revolving
Period:

 

(a)(i)       failure on the part of the Servicer or the Guarantor to direct any
payment or deposit to be made, or failure of any payment or deposit to be made,
in respect of interest owing on any Series 2000-1 VFC Certificate within three
(3) Business Days of the date such interest is due, (ii) failure on the part of
the Servicer or the Guarantor to direct any payment or deposit to be made, or
failure of any payment or deposit to be made, in respect of principal owing on
the Series 2000-1 VFC Certificate on the date such principal is due or
(iii) failure on the part of the Servicer or the Guarantor to direct any payment
or deposit to be made, or of the Company or the Guarantor to make any payment or
deposit in respect of any other amounts owing by the Company, under any Pooling
and Servicing Agreement to or for the benefit of the Series 2000-1 Purchaser
within three (3) Business Days of the date such amount is due or such deposit is
required to be made;

 

(b)(i) failure on the part of the Company duly to observe or perform in any
material respect any covenant or agreement set forth in subsection 2.06(g) or
2.06(j)(i) or (ii) of the Pooling Agreement; or (ii) failure on the part of the
Company duly to observe or perform in any material respect any other covenant or
agreement of the Company set forth in any Pooling and Servicing Agreement
(including each covenant contained in Sections 2.07 and 2.08 of the Agreement)
that continues unremedied thirty

 

14

--------------------------------------------------------------------------------


 

(30) days after the earlier of (A) the date on which a Responsible Officer of
the Company or a Responsible Officer of the Servicer has knowledge of such
failure and (B) the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to the Company by the Trustee, or to
the Company and the Trustee by the Letter of Credit Agent or Administrative
Agent;

 

(c)           any representation or warranty made or deemed made by the Company
in any Pooling and Servicing Agreement to or for the benefit of the
Series 2000-1 Purchaser shall prove to have been incorrect in any material
respect when made or when deemed made and as a result of such incorrectness, the
interests, rights or remedies of the Series 2000-1 Purchaser have been
materially and adversely affected; provided, however, that a Series 2000-1 Early
Amortization Event shall not be deemed to have occurred under this paragraph if
the incorrectness of such representation or warranty gives rise to an obligation
to repurchase or make an adjustment payment in respect of the related Purchased
Loans and the Company has repurchased or made an adjustment payment in respect
of the related Purchased Loan or all such Purchased Loans, if applicable, in
accordance with the provisions of any Pooling and Servicing Agreement.

 

(d)           a Servicer Default other than any Servicer Default that is within
subsection 5.01(a) above shall have occurred and be continuing;

 

(e)           a Purchase Termination Event shall have occurred and be
continuing;

 

(f)            any of the Agreement, the Servicing Agreement, this Supplement or
the Sale Agreement shall cease, for any reason, to be in full force and effect,
or the Company, the Servicer, the Sellers, or any Affiliate of any of the
foregoing, shall so assert in writing;

 

(g)           the Trust shall for any reason cease to have a valid and perfected
first priority undivided ownership or first priority security interest in any or
all of the Trust Assets (subject to no other Liens other than any Permitted
Liens) or any of the Servicer, the Sellers, the Company or any Affiliate of any
of the foregoing, shall so assert;

 

(h)           a Federal tax notice of a Lien, in an amount equal to or greater
than $100,000, shall have been filed against the Company or the Trust unless
there shall have been delivered to the Trustee, the Letter of Credit Agent, the
Administrative Agent and the Series 2000-1 Rating Agencies proof of release of
such Lien;

 

(i)            a notice of a Lien shall have been filed by the PBGC against the
Company or the Trust under Section 412(n) of the Code or Section 302(f) of ERISA
for a failure to make a required installment or other payment to a plan to which
Section 412(n) of the Code or Section 302(f) of ERISA applies unless there shall
have been delivered to

 

15

--------------------------------------------------------------------------------


 

the Trustee, the Letter of Credit Agent, the Administrative Agent and the
Series 2000-1 Rating Agencies proof of the release of such Lien;

 

(j)            one or more judgments for the payment of money (to the extent not
bonded or covered by insurance to the reasonable satisfaction of the
Administrative Agent) shall be rendered against the Company (i) in an aggregate
amount greater than $100,000 or (ii) that, individually or in the aggregate,
have resulted or could reasonably be expected to result in a Material Adverse
Effect;

 

(k)           (i) the Credits Outstanding shall exceed the Aggregate Available
Liquidity Commitment, (ii) the Series 2000-1 Invested Amount shall exceed the
Series 2000-1 Maximum Invested Amount or (iii) the Series 2000-1 Target Loan
Amount shall exceed the Series 2000-1 Allocated Loan Amount;

 

(l)            a Default or Event of Default shall have occurred and be
continuing;

 

(m)          the Aggregate Liquidity Commitment shall have been terminated
pursuant to Section 4.02 of the Liquidity Agreement;

 

(n)           the amount available to be drawn under the Guaranty shall be less
than the Aggregate Invested Amount;

 

then, in the case of (x) any event described in Section 7.01 of the Agreement,
automatically without any notice or action on the part of the Trustee, the
Series 2000-1 Purchaser, the Administrative Agent, the Letter of Credit Agent or
the Collateral Agent, an early amortization period shall immediately commence or
(y) any event described above, after the applicable grace period (if any) set
forth in the applicable subsection, the Trustee may, and at the written
direction of the Majority Letter of Credit Banks and the Majority Liquidity
Banks, shall, by written notice then given to the Guarantor, the Company, BAFC
and the Servicer, declare that an early amortization period has commenced as of
the date of such notice with respect to Series 2000-1 (any such period under
clause (x) or (y) above, a “Series 2000-1 Early Amortization Period”).  Upon the
occurrence of a Series 2000-1 Early Amortization Event or a Potential
Series 2000-1 Early Amortization Event, the Trustee may, or shall at the written
direction of the Letter of Credit Agent or the Administrative Agent, direct each
Obligor to make all payments with respect to Purchased Loans directly to the
Collection Account.

 

ARTICLE VI

 

SERVICING FEE

 

SECTION 6.01.    Servicing Compensation.  A servicing fee (the “Series 2000-1
Monthly Servicing Fee”) shall be payable to the Servicer as specified in
subsection 2.05(a) of the Servicing Agreement.

 

16

--------------------------------------------------------------------------------

 

ARTICLE VII

 

COVENANTS;

REPRESENTATIONS

AND WARRANTIES

 

SECTION 7.01.    Representations and Warranties of the Company and the Servicer.

 

(a)           The Company and the Servicer each hereby represents and warrants
to the Trustee and the Series 2000-1 Purchaser that each and every of their
respective representations and warranties contained in the Agreement and the
Servicing Agreement is true and correct as of the Series 2000-1 Issuance Date
and as of the date of each Series 2000-1 Increase.

 

(b)           The Company hereby represents and warrants to the Trustee and the
Trust, for the benefit of the Holders, on each Loan Purchase Date that since the
Effective Date, no material adverse change has occurred in the overall rate of
collection of the Purchased Loans.

 

SECTION 7.02.    Covenants of the Company and the Servicer.  The Company (solely
with respect to clauses (a), (b), (c), (d) and (e) below) and the Servicer
hereby agree, in addition to their obligations under the Agreement and the
Servicing Agreement, that:

 

(a)           they shall not terminate the Agreement unless in compliance with
the terms of the Agreement and the Supplements relating to each Outstanding
Series;

 

(b)           they shall observe in all material respects each and every of
their respective covenants (both affirmative and negative) contained in the
Agreement, the Servicing Agreement, this Supplement and all other Transaction
Documents to which each is a party;

 

(c)           they shall afford BAFC, the Administrative Agent, the Letter of
Credit Agent, the Collateral Agent, the Trustee or any of their representatives
access to all records relating to the Purchased Loans at any reasonable time
during regular business hours, upon reasonable prior notice (and without prior
notice if a Series 2000-1 Early Amortization Event has occurred), for purposes
of inspection and shall permit BAFC, the Administrative Agent, the Letter of
Credit Agent, the Collateral Agent or the Trustee or any of their
representatives to visit any of the Company’s or the Servicer’s, as the case may
be, offices or properties during regular business hours and as often as may
reasonably be requested, subject to the Company’s or the Servicer’s, as the case
may be, normal security and confidentiality requirements and to discuss the
business, operations, properties, financial and other conditions of the Company
or the Servicer with their respective officers and employees and with their
Independent Public Accountants;

 

17

--------------------------------------------------------------------------------


 

(d)           they shall not waive the provisions of subsections 7.01(d),
(e)(i), (f), (g) or (h) or Sections 2.05 or 8.02 of the Sale Agreement without
the consent of the Majority Letter of Credit Banks and the Majority Liquidity
Banks; and

 

(e)           the Servicer shall cooperate in good faith to allow the Trustee to
use the Servicer’s available facilities and expertise upon the Servicer’s
termination or default.

 

SECTION 7.03.    Negative Covenant of the Company; Covenants of the Servicer.

 

(a)           The Company shall not declare or pay any dividend on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any shares of any class of capital stock of the Company, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of the
Company (such declarations, payments, setting apart, purchases, redemptions,
defeasance, retirements, acquisitions and distributions being herein called
“Restricted Payments”) while Series 2000-1 is an Outstanding Series, except
(i) from amounts distributed to the Company (x) in respect of the Exchangeable
Company Interest, provided that on the date any such Restricted Payment is made,
the Company is in compliance with its payment obligations under Section 2.05 of
the Agreement or (y) pursuant to subsection 3A.05; (ii) in compliance with all
terms of the Transaction Documents and (iii) such Restricted Payment is made in
accordance with all corporate and legal formalities applicable to the Company;
provided that no Restricted Payment shall be made if a Series 2000-1 Early
Amortization Event has occurred and is continuing (or would occur as a result of
making such Restricted Payment).

 

(b)           The Servicer hereby agrees that it shall observe each and all of
its covenants (both affirmative and negative) contained in each Pooling and
Servicing Agreement in all material respects and that it shall:

 

(i)            provide to the Letter of Credit Agent, the Administrative Agent
and the Collateral Agent, simultaneously with delivery to the Trustee or the
Series 2000-1 Rating Agencies, all reports, notices, certificates, statements
and other documents required to be delivered to the Trustee or the Series 2000-1
Rating Agencies pursuant to the Agreement, the Servicing Agreement and the other
Transaction Documents and furnish to the Letter of Credit Agent, the
Administrative Agent and the Collateral Agent promptly after receipt thereof a
copy of each material notice, material demand or other material communication
(excluding routine communications) received by or on behalf of the Company or
the Servicer with respect to the Transaction Documents; and

 

18

--------------------------------------------------------------------------------


 

(ii)   provide notice to the Letter of Credit Agent, the Administrative Agent
and the Collateral Agent of the appointment of a Successor Servicer pursuant to
Section 6.02 of the Servicing Agreement.

 

SECTION 7.04.  Obligations Unaffected.  The obligations of the Company and the
Servicer to the Letter of Credit Agent, the Administrative Agent, the Collateral
Agent and the Series 2000-1 Purchaser under this Supplement shall not be
affected by reason of any invalidity, illegality or irregularity of any of the
Purchased Loans or any sale of any of the Purchased Loans.

 

ARTICLE VIII

 

CONDITIONS PRECEDENT

 

SECTION 8.01.    Conditions Precedent to Effectiveness of Supplement.  This
Supplement will become effective on the date on which the following conditions
precedent have been satisfied:

 

(a)           Transaction Documents.  BAFC, the Trustee, the Collateral Agent,
the Letter of Credit Agent and the Administrative Agent shall have received an
original copy for itself, each executed and delivered in form and substance
satisfactory to BAFC, the Letter of Credit Agent and the Administrative Agent,
of (i) the Agreement executed by a duly authorized officer of each of the
Company, the Servicer and the Trustee, (ii) this Supplement executed by a duly
authorized officer or authorized representative of each of the Company, the
Servicer, the Trustee, the Administrative Agent, the Letter of Credit Agent, the
Collateral Agent and the Series 2000-1 Purchaser and (iii) the other Transaction
Documents duly executed by the parties thereto.

 

(b)           Corporate Documents; Corporate Proceedings of the Company, the
Sellers and the Servicer.  BAFC, the Trustee, the Collateral Agent, the Letter
of Credit Agent and the Administrative Agent shall have received from the
Company, the Servicer and each Seller, complete copies of:

 

(i)            the certificate of incorporation including all amendments
thereto, of such Person, certified as of a recent date by the Secretary of State
or other appropriate authority of the jurisdiction of incorporation, as the case
may be, and a certificate of compliance, of status or of good standing (or other
similar certificate, if any), as and to the extent applicable, of each such
Person as of a recent date, from the Secretary of State or other appropriate
authority of such jurisdiction;

 

(ii)           a certificate of a Responsible Officer of such Person dated the
Amendment Effective Date and certifying (A) that attached thereto is a true and
complete copy of the By-laws of such Person in effect as of the Amendment
Effective Date, (B) that attached thereto is a true and complete copy of the

 

19

--------------------------------------------------------------------------------


 

resolutions, in form and substance reasonably satisfactory to BAFC, the Letter
of Credit Agent and the Administrative Agent, of the Board of Directors of such
Person or committees thereof authorizing the execution, delivery and performance
of the transactions contemplated by the Transaction Documents, and that such
resolutions have not been amended, modified, revoked or rescinded and are in
full force and effect on the Amendment Effective Date, (C) that the certificate
of incorporation of such Person has not been amended since the last amendment
thereto shown on the certificate of the Secretary of State or other appropriate
authority of the jurisdiction of incorporation of such Person furnished pursuant
to clause (i) above and (D) as to the incumbency and specimen signature of each
officer executing any Transaction Documents or any other document delivered in
connection herewith or therewith on behalf of such Person; and

 

(iii)          a certificate of another Responsible Officer as to the incumbency
and specimen signature of the Responsible Officer executing the certificate
pursuant to clause (ii) above.

 

(c)           Good Standing Certificates.  BAFC, the Trustee, the Collateral
Agent, the Letter of Credit Agent and the Administrative Agent shall have
received copies of certificates of compliance, of status or of good standing (or
similar certificate, if any), dated as of a recent date from the Secretary of
State or other appropriate authority of such jurisdiction, with respect to the
Company, the Servicer and each Seller in each jurisdiction where the ownership,
lease or operation of property or the conduct of business requires it to qualify
as a foreign corporation, except where the failure to so qualify would not
reasonably be expected to have a material adverse effect on the business,
operations, properties or condition (financial or otherwise) of such Person.

 

(d)           Consents, Licenses, Approvals, Etc.  BAFC, the Trustee, the
Collateral Agent, the Letter of Credit Agent and the Administrative Agent shall
have received certificates dated the Amendment Effective Date of a Responsible
Officer of the Company, the Servicer and each Seller either (i) attaching copies
of all material consents, licenses, approvals, registrations or filings required
in connection with the execution, delivery and performance by such Person of the
Agreement, this Supplement, the Sale Agreement and/or the Servicing Agreement,
as the case may be, and the validity and enforceability of the Agreement, this
Supplement, the Sale Agreement, and/or the Servicing Agreement against such
Person and such consents, licenses and approvals shall be in full force and
effect or (ii) stating that no such consents, licenses, approvals registrations
or filings are so required, except for (a) the filing of UCC financing
statements (or similar filings) in any applicable jurisdictions necessary to
perfect the Company’s or the Trusts’ ownership or security interest in the
Purchased Loans; and (b) those that may be required under state securities or
“blue sky” laws; provided, that neither the Company, the Servicer nor the
Sellers makes any representation or warranty as to whether any action, consent,
or approval of, registration or filing with, or any other

 

20

--------------------------------------------------------------------------------


 

action by, any Governmental Authority is or will be required in connection with
the distribution of the Certificates and Interests.

 

(e)           Lien Searches.  BAFC, the Collateral Agent, the Letter of Credit
Agent, the Administrative Agent and the Trustee shall have received the results
of a recent search satisfactory to BAFC, the Letter of Credit Agent and the
Administrative Agent of any UCC filings (or equivalent filings) made with
respect to the Company and the Sellers (and with respect to such other Persons
as BAFC, the Letter of Credit Agent or the Administrative Agent deems necessary)
in the jurisdictions in which the Sellers and the Company are required to file
financing statements pursuant to subsection 8.01(r), together with copies of the
financing statements (or similar documents) disclosed by such search, and
accompanied by evidence satisfactory to BAFC, the Letter of Credit Agent and the
Administrative Agent that any Liens disclosed by such search would be Permitted
Liens or have been released.

 

(f)            Legal Opinions.  BAFC, the Collateral Agent, the Letter of Credit
Agent, the Administrative Agent and the Trustee shall have received (i) opinions
of counsel to the Company and the Sellers, dated the Series 2000-1 Issuance
Date, as to corporate, bankruptcy, perfection and other matters, in form and
substance reasonably acceptable to BAFC, the Letter of Credit Agent and the
Administrative Agent and their counsel and (ii) opinions of counsel to the
Company, the Servicer, the Sellers and the Guarantor, dated the Amendment
Effective Date, as to corporate and other matters, in form and substance
reasonably acceptable to BAFC, the Letter of Credit Agent and the Administrative
Agent and their counsel.

 

(g)           Fees.  BAFC, the Collateral Agent, the Letter of Credit Agent, the
Administrative Agent and the Trustee shall have received payment of all fees and
other amounts due and payable to any of them on or before the Amendment
Effective Date.

 

(h)           Conditions Under the Sale Agreement.  A Responsible Officer of the
Sellers and of the Company, respectively, shall have certified that all
conditions to the obligations of the Sellers and of the Company under the Sale
Agreement shall have been satisfied in all material respects.

 

(i)            Company’s Board of Directors.  The composition of the Company’s
Board of Directors (including two independent directors) shall be reasonably
acceptable to BAFC, the Letter of Credit Agent and the Administrative Agent.

 

(j)            Financial Statements.  BAFC, the Trustee, the Collateral Agent,
the Letter of Credit Agent and the Administrative Agent shall have received the
consolidated balance sheets and statements of income, stockholders’ equity and
cash flows of BL and its Subsidiaries on a consolidated basis as of and for the
fiscal year ended December 31, 2003, audited by and accompanied by a copy of the
opinion of Deloitte & Touche, Independent Public Accountants.

 

21

--------------------------------------------------------------------------------


 

(k)           Solvency Certificate.  BAFC, the Collateral Agent, the Letter of
Credit Agent, the Administrative Agent and the Trustee shall have received a
certificate dated the Amendment Effective Date and signed by a Responsible
Officer of the Company, in form satisfactory to BAFC, the Letter of Credit Agent
and the Administrative Agent, to the effect that the Company will be Solvent
after giving effect to the transactions occurring on the Amendment Effective
Date.

 

(l)            Representations and Warranties.  On the Amendment Effective Date,
the representations and warranties of the Company and the Servicer in the
Agreement, the Servicing Agreement and this Supplement shall be true and correct
in all material respects.

 

(m)          Establishment of Accounts.  BAFC, the Collateral Agent, the Letter
of Credit Agent, the Administrative Agent and the Trustee (x) shall have
received evidence of the establishment of the Collection Account and the
Collateral Accounts (other than the Reserve Account) and (y) shall otherwise be
satisfied with the arrangements for collection of the Purchased Loans pursuant
to the Transaction Documents.

 

(n)           BAFC Rating.  BAFC, the Collateral Agent, the Administrative Agent
and the Trustee shall have received a letter from S&P confirming its “A-1”
rating of BAFC’s commercial paper and a letter from Moody’s confirming its “P-1”
rating of BAFC’s commercial paper.

 

(o)           Daily Report.  BAFC, the Collateral Agent, the Administrative
Agent and the Trustee shall have received a Daily Report on the Amendment
Effective Date.

 

(p)           No Litigation.  BAFC, the Trustee, the Collateral Agent, the
Letter of Credit Agent and the Administrative Agent shall have received
confirmation that there is no pending or, to their knowledge after due inquiry,
threatened action or proceeding affecting a Seller, the Servicer,  the Company
or any of their Subsidiaries before any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.

 

(q)           Back-up Servicing Arrangements.  BAFC, the Trustee, the Collateral
Agent, the Letter of Credit Agent and the Administrative Agent shall have
received evidence that each Seller and the Servicer maintains disaster recovery
systems and back-up computer and other information management systems that, in
BAFC’s, the Letter of Credit Agent’s and the Administrative Agent’s reasonable
judgment, are sufficient to protect such Seller’s and such Servicer’s business
against material interruption or loss or destruction of its primary computer and
information management systems.

 

(r)            Filings, Registrations and Recordings.

 

22

--------------------------------------------------------------------------------


 

(i)            Each Seller shall have filed and recorded before such Amendment
Effective Date, at its own expense, UCC-1 financing statements (or other similar
filings) with respect to the Purchased Loans and other Loan Assets (as defined
with respect to the Sale Agreement) in such manner and in such jurisdictions as
are necessary to perfect the Company’s ownership interest thereof under the
relevant UCC (or similar laws) and delivered evidence of such filings to BAFC,
the Trustee, the Collateral Agent, the Letter of Credit Agent and the
Administrative Agent on or prior to such Amendment Effective Date, and all other
action (including but not limited to notifying related Obligors of the
assignment of a Purchased Loan, except to the extent that the relevant UCC and
other similar laws (to the extent applicable) permit the Seller (or the Company
or its assignees) to provide such notification subsequent to the Amendment
Effective Date without materially impairing the Company’s ownership of or
security interest in the Purchased Loans and without incurring material expenses
in connection with such notification) necessary to perfect under the relevant 
UCC and other similar laws (to the extent applicable) in jurisdictions outside
the United States (to the extent applicable) the Company’s ownership of or
security interest in the Purchased Loans and other Loan Assets (as defined with
respect to the Sale Agreement) shall have been duly taken; and

 

(ii)           The Company (or the Servicer on its behalf) shall have filed and
recorded before such Amendment Effective Date, at its own expense, UCC-1
financing statements (or other similar filings) with respect to the Trust Assets
in such manner and in such jurisdictions as are necessary to perfect and
maintain perfection of the assignment of the Trust Assets to the Trust and
delivered evidence of such filings to BAFC, the Trustee, the Collateral Agent,
the Letter of Credit Agent and the Administrative Agent on or prior to such
Amendment Effective Date, and all other action (including but not limited to
notifying related Obligors of the assignment of a Purchased Loan, except to the
extent that the relevant UCC and other similar laws (to the extent applicable)
permit the Company (or its assignees) to provide such notification subsequent to
the Amendment Effective Date without materially impairing the Trust’s ownership
or security interest of the Trust Assets and without incurring material expenses
in connection with such notification) necessary to perfect under the relevant
UCC and other similar laws (to the extent applicable) in jurisdictions outside
the United States (to the extent applicable) the Trust’s ownership of or
security interest in the Trust Assets shall have been duly taken by the Company
(or by the Servicer on behalf of the Company).

 

(s)            Other Requests.  The Collateral Agent, the Letter of Credit Agent
and the Administrative Agent shall have received such other approvals, opinions
or documents as it may reasonably request.

 

23

--------------------------------------------------------------------------------


 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.    Ratification of Agreement.  As supplemented by this Supplement,
the Agreement is in all respects ratified and confirmed and the Agreement as so
supplemented by this Supplement shall be read, taken and construed as one and
the same instrument.

 

SECTION 9.02.    Governing Law.  THIS SUPPLEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE
EXTENT ISSUES OF PERFECTION ARE GOVERNED BY THE LAWS OF ANOTHER JURISDICTION.

 

SECTION 9.03.    Further Assurances.  Each of the Company, the Servicer and the
Trustee agrees, from time to time, to do and perform any and all acts and to
execute any and all further instruments required or reasonably requested by
BAFC, the Letter of Credit Agent or the Administrative Agent more fully to
effect the purposes of this Supplement and the sale of the Series 2000-1 VFC
Certificate and the Series 2000-1 VFC Beneficial Interests hereunder, including,
without limitation, in the case of the Company and the Servicer, the execution
of any financing or registration statements or similar documents or notices or
continuation statements relating to the Purchased Loans and the other Trust
Assets for filing or registration under the provisions of the relevant UCC or
similar legislation of any applicable jurisdiction, provided that, in the case
of the Trustee, in furtherance and without limiting the generality of subsection
8.01(d) of the Agreement, the Trustee shall have received reasonable assurance
in writing of adequate reimbursement and indemnity in connection with taking
such action before the Trustee shall be required to take any such action.

 

SECTION 9.04.    Payments.  Each payment to be made hereunder shall be made on
the required payment date in Dollars and in immediately available funds, and if
such payment is to be made to the Series 2000-1 Purchaser or any Secured Party,
such payment shall be deposited in the Cash Collateral Account for distribution
in accordance with the Security Agreement.  If neither BAFC nor the Collateral
Agent is the registered holder of the Series 2000-1 VFC Certificate, such
payments shall be made in accordance with the payment instructions from any
subsequent registered holder of the Series 2000-1 VFC Certificate.

 

SECTION 9.05.    Costs and Expenses.  The Company agrees to pay all reasonable
fees and out-of-pocket costs and expenses of BAFC (including, without
limitation, reasonable fees and disbursements of counsel to BAFC) in connection
with (i) the preparation, execution and delivery of this Supplement, the
Agreement, and the other Transaction Documents and amendments or waivers of any
such documents, (ii) the reasonable enforcement by BAFC of the obligations and
liabilities of the Company and the Servicer under the Agreement, this Supplement
or any related document, (iii) any restructuring or workout of the Agreement,
this Supplement or any related document and (iv) any inspection of the Company’s
and/or the Servicer’s offices, properties, books and records and any discussions
with the officers,

 

24

--------------------------------------------------------------------------------


 

employees and the Independent Public Accountants of the Company or the Servicer;
provided, however, that any payments made by the Company pursuant to this
Section shall be Company Subordinated Obligations.

 

SECTION 9.06.    No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Trustee, the Letter of Credit Agent, the
Administrative Agent, the Series 2000-1 Purchaser or the Collateral Agent, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exhaustive of any
rights, remedies, powers and privileges provided by law.

 

SECTION 9.07.    Amendments.

 

(a)           Subject to subsection (b) of this Section 9.07, this Supplement
may be amended in writing from time to time by the Servicer, the Company and the
Trustee, with ten (10) Business Days’ prior written notice to BAFC, the
Collateral Agent, the Letter of Credit Agent and the Administrative Agent, but
without the consent of BAFC, the Collateral Agent, the Letter of Credit Agent,
the Administrative Agent, the Liquidity Banks or the Letter of Credit Banks;
provided such amendment, waiver, supplement or restatement does not (i) render
the Series 2000-1 VFC Certificate subordinate in payment to any other
Series under the Trust or otherwise adversely discriminate against the
Series 2000-1 VFC Certificate relative to any other Series under the Trust,
(ii) reduce in any manner the amount of, or delay the timing of, distributions
which are required to be made on or in respect of the Series 2000-1 VFC
Certificate, (iii) change the definition of, the manner of calculating, or in
any way the amount of, the interest of BAFC in the assets of the Trust, 
(iv) amend subsection (a) of this Section 9.07, (v) change the definitions of
“Eligible Loans”, “Eligible Obligors”, “Series 2000-1 Allocated Loan Amount”,
“Series 2000-1 Invested Amount” or “Series 2000-1 Target Loan Amount” or, to the
extent used in such definitions, other defined terms used in such definitions,
(vi) result in a Mandatory Liquidation Event, (vii) change the ability of the
Trustee to declare the Purchased Loans to be immediately due and payable or the
ability of the Administrative Agent, the Letter of Credit Agent, the Majority
Letter of Credit Banks or the Majority Liquidity Banks to directly or indirectly
require the Trustee to do so, (viii) increase the Series 2000-1 Maximum Invested
Amount, or (ix) effect any amendment that would cause or permit (A) the
Series 2000-1 Invested Amount to exceed the Series 2000-1 Maximum Invested
Amount, (B) the Series 2000-1 Target Loan Amount to exceed the Series 2000-1
Allocated Loan Amount or (C) the Credits Outstanding to exceed the Aggregate
Available Liquidity Commitment.  Any amendment, waiver, supplement or
restatement of a provision of this Supplement (including any exhibit hereto) of
the type described in clauses (i), (ii), (iii), (iv), (v), (vi), (vii),
(viii) or (ix) above shall require the written consent of BAFC, the
Administrative Agent acting at the direction of the Majority Liquidity Banks,
and the Letter of Credit Agent acting at the direction of the Majority

 

25

--------------------------------------------------------------------------------


 

Letter of Credit Banks and the Collateral Agent.  The Trustee may, but shall not
be obligated to, enter into any such amendment pursuant to this paragraph that
affects the Trustee’s rights, duties or immunities under any Pooling and
Servicing Agreement or otherwise.

 

(b)           No amendment to this Supplement shall be effective until (i) if
such amendment is material, the Rating Agency Condition is satisfied with
respect to the Commercial Paper issued by BAFC and (ii) with respect to all such
amendments, prior written notice is given to the Series 2000-1 Rating Agencies.

 

SECTION 9.08.    Severability.  If any provision hereof is void or unenforceable
in any jurisdiction, such status shall not affect the validity or enforceability
of (i) such provision in any other jurisdiction or (ii) any other provision
hereof in such or any other jurisdiction.

 

SECTION 9.09.    Notices.  All notices, requests and demands to or upon any
party hereto to be effective shall be given (i) in the case of the Company, the
Servicer and the Trustee, in the manner set forth in Section 10.05 of the
Agreement and (ii) in the case of the Series 2000-1 Purchaser, the Letter of
Credit Agent, each Letter of Credit Bank, each Liquidity Bank, the
Administrative Agent, the Collateral Agent and the Series 2000-1 Rating
Agencies, in writing (including a confirmed transmission by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand or three days after being deposited in the
mail, postage prepaid, or, in the case of telecopy notice, when received, at
their respective Notice Addresses or to such other address as may be hereafter
notified by the respective parties hereto.

 

SECTION 9.10.    Successors and Assigns.

 

(a)           This Supplement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

(b)           Neither the Company nor the Servicer shall assign or delegate any
of its rights or duties hereunder other than to an Affiliate thereof without the
prior written consent of the Trustee, the Series 2000-1 Purchaser, the Letter of
Credit Agent, the Administrative Agent and the Collateral Agent, and any
attempted assignment without such consent shall be null and void.

 

(c)           Notwithstanding any other provisions herein, no transfer or
assignment of any interests or obligations of the Series 2000-1 Purchaser
hereunder or any grant of participation therein shall be permitted (i) if such
transfer, assignment or grant would result in a prohibited transaction under
Section 4975 of the Internal Revenue Code or Section 406 of ERISA or cause the
Trust Assets to be regarded as “plan assets” pursuant to 29 C.F.R. § 2510.3-101,
and (ii) unless the transferee shall deliver to the Trustee, the Company and the
Collateral Agent an officer’s certificate and an opinion of

 

26

--------------------------------------------------------------------------------

 

counsel that such transfer, assignment or grant would not require the Company or
the Sellers to file a registration statement with the Securities and Exchange
Commission.

 

SECTION 9.11.    Counterparts.  This Supplement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original, and all of which
taken together shall constitute one and the same agreement.

 

SECTION 9.12.    Setoff.  In addition to any rights and remedies of the
Series 2000-1 Purchaser provided by law, the Series 2000-1 Purchaser shall have
the right, without prior notice to the Company, any such notice being expressly
waived by the Company to the extent permitted by applicable law, upon any amount
becoming due and payable by the Company hereunder or under the Series 2000-1 VFC
Certificate to setoff and appropriate and apply against any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Series 2000-1 Purchaser to or for the credit or the account
of the Company.  The Series 2000-1 Purchaser agrees promptly to notify the
Company, the Trustee, the Letter of Credit Agent, the Collateral Agent and the
Administrative Agent after any setoff and application made by the Series 2000-1
Purchaser; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

SECTION 9.13.    No Bankruptcy Petition; No Recourse.

 

(a)           (i) The Series 2000-1 Purchaser, the Collateral Agent, the
Administrative Agent, the Liquidity Banks, the Letter of Credit Agent, the
Letter of Credit Banks, the Servicer and the Trustee each hereby covenants and
agrees that prior to the date which is one year and one day after all Investor
Certificates of each Outstanding Series are repaid in full it will not institute
against, or join with or assist any other Person in instituting against, the
Company any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other similar proceedings under any Applicable Insolvency Laws.

 

(ii) Notwithstanding anything elsewhere herein contained, the sole remedy of the
Collateral Agent, the Administrative Agent, the Liquidity Banks, the Letter of
Credit Agent, the Letter of Credit Banks, the Servicer, the Trustee, the
Series 2000-1 Purchaser, or any other Person in respect of any obligation,
covenant, representation, warranty or agreement of the Company under or related
to this Supplement shall be against the assets of the Company.  Neither the
Collateral Agent, nor the Administrative Agent, nor the Liquidity Banks, nor the
Letter of Credit Agent, nor the Letter of Credit Banks, nor the Series 2000-1
Purchaser, nor the Trustee, nor the Servicer, nor any other Person shall have
any claim against the Company to the extent that such assets are insufficient to
meet any such obligation, covenant, representation, warranty or agreement (the
difference being referred to herein as “shortfall”) and all claims in respect of
the shortfall shall be extinguished.  A director, officer, employee or
shareholder, as such, of

 

27

--------------------------------------------------------------------------------


 

the Servicer or the Company shall not have liability for any obligation of the
Servicer or the Company hereunder or under any Transaction Document or for any
claim based on, in respect of, or by reason of, any Transaction Document, unless
such claim results from the gross negligence, fraudulent acts or willful
misconduct of such director, officer, employee or shareholder.

 

(b)

 

(i)            The Trustee, the Company, the Servicer, the Collateral Agent, the
Administrative Agent, the Liquidity Banks, the Letter of Credit Agent and the
Letter of Credit Banks, each hereby covenant and agree that prior to the date
which is one year and one day after the latest of (A) the last day of the
Series 2000-1 Amortization Period, (B) the date on which all Series 2000-1
Aggregate Unpaids are repaid in full, and (C) the date on which all outstanding
Commercial Paper of BAFC is paid in full, it will not institute against, or join
with or assist any other Person in instituting against, BAFC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
similar proceedings under any Applicable Insolvency Laws.

 

(ii)           Notwithstanding any other provision hereof or of any other
Transaction Documents, the sole remedy of the Collateral Agent, the
Administrative Agent, the Liquidity Banks, the Letter of Credit Agent, the
Letter of Credit Banks, the Servicer, the Trustee or any other Person in respect
of any obligation, covenant, representation, warranty or agreement of BAFC under
or related to this Supplement or any other Transaction Document shall be against
the assets of BAFC.  Neither the Collateral Agent, nor the Administrative Agent,
nor any Liquidity Bank, nor the Letter of Credit Agent, nor any Letter of Credit
Bank, nor the Servicer, nor the Trustee nor any other Person shall have any
claim against BAFC to the extent that such assets are insufficient to meet such
obligations, covenant, representation, warranty or agreement (the difference
being referred to herein as a “shortfall”) and all claims in respect of the
shortfall shall be extinguished; provided, however, that the provisions of this
Section 9.13 apply solely to the obligations of BAFC and shall not extinguish
such shortfall for purposes of the obligations of the Guarantor to any Person
under the Guaranty.

 

The provisions of this Section 9.13 shall survive termination of this Agreement.

 

SECTION 9.14.    Limitation on Addition of Sellers.  Notwithstanding anything to
the contrary contained in the Sale Agreement or the Agreement, the Company shall
not consent to the addition of a Seller thereunder unless each of the following
conditions shall have been satisfied.

 

(i)            Each of the conditions set forth in Section 3.05 of the Sale
Agreement shall have been satisfied and the Trustee shall have received evidence
in the form of a Responsible Officer’s Certificate as to that fact.

 

28

--------------------------------------------------------------------------------


 

(ii)           The Company, the Trustee, the Collateral Agent, the
Administrative Agent and the Letter of Credit Agent, shall have received
confirmation that there is no pending or, to its knowledge after due inquiry,
threatened action or proceeding affecting such additional Seller before any
Governmental Authority (A) that could reasonably be expected to have a Material
Adverse Effect, or (B) that purports to affect the legality, validity or
enforceability or this Supplement, the Agreement or any other Transaction
Document or any of the transactions contemplated hereby or thereby.

 

(iii)          The Company, the Trustee, the Collateral Agent, the
Administrative Agent and the Letter of Credit Agent shall have received evidence
that the Rating Agency Condition shall have been satisfied with respect to the
addition of such Seller.

 

(iv)          The Administrative Agent and the Letter of Credit Agent shall have
provided prior written consent to the addition of such Seller to BL.

 

(v)           The Company, the Administrative Agent, the Letter of Credit Agent,
the Collateral Agent and the Trustee shall have received Opinions of Counsel of
outside counsel addressed to the Company, the Administrative Agent, the Letter
of Credit Agent, the Collateral Agent and the Trustee covering matters with
respect to such Seller as were covered in the Opinions of Counsel delivered on
the Series 2000-1 Issuance Date with respect to the original Sellers.

 

(vi)          The Company, the Trustee, the Collateral Agent, the Administrative
Agent and the Letter of Credit Agent shall have received a certificate prepared
by a Responsible Officer of the Servicer certifying that after giving effect to
the addition of such Seller, the Credits Outstanding shall be equal to or less
than the Aggregate Available Liquidity Commitment on the related Seller Addition
Date.

 

SECTION 9.15.    JPMorgan Chase Conflict Waiver.  JPMorgan Chase acts as
Depositary, Administrative Agent and Liquidity Bank and may provide other
services or facilities from time to time (the “JPMorgan Chase Roles”).  Each
Liquidity Bank and each other party hereto hereby acknowledges and consents to
any and all JPMorgan Chase Roles, waives any objections it may have to any
actual or potential conflict of interest caused by JPMorgan Chase’s acting as
Administrative Agent, Depositary or as Liquidity Bank hereunder and acting as or
maintaining any of the JPMorgan Chase Roles, and agrees that in connection with
any JPMorgan Chase Role, JPMorgan Chase may take, or refrain from taking, any
action which it in its discretion deems appropriate.

 

SECTION 9.16.    Limited Recourse.

 

No recourse under any obligation, covenant or agreement of BAFC contained in the
Pooling Agreement shall be had against any incorporator, stockholder, officer,
director,

 

29

--------------------------------------------------------------------------------


 

employee or agent of BAFC or any of their Affiliates (solely by virtue of such
capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that the Pooling Agreement is solely a corporate obligation of BAFC
individually, and that no personal liability whatever shall attach to or be
incurred by any incorporator, stockholder, officer, director, employee or agent
of BAFC or any of their Affiliates (solely by virtue of such capacity) or any of
them under or by reason of any of the obligations, covenants or agreements of
BAFC contained in the Pooling Agreement, or implied therefrom, and that any and
all personal liability for breaches by BAFC of any of such obligations,
covenants or agreements, either at common law or at equity, or by statute,
rule or regulation, of every such incorporator, stockholder, officer, director,
employee or agent is hereby expressly waived as a condition of and in
consideration for the execution of the Pooling Agreement; provided that the
foregoing shall not relieve any such Person from any liability it might
otherwise have as a result of fraudulent actions taken or omissions made by
them.  The provisions of this Section 9.16 shall survive termination of the
Pooling Agreement.

 

ARTICLE X

 

FINAL DISTRIBUTIONS

 

SECTION 10.01. Certain Distributions.

 

(a)           Not later than 2:00 p.m., New York City time, on the Distribution
Date following the date on which the proceeds from the disposition of the
Purchased Loans pursuant to subsection 7.02(b) of the Agreement are deposited
into the Series 2000-1 Collection Subaccount, the Trustee shall distribute such
amounts pursuant to Article III of this Supplement.

 

(b)           Notwithstanding anything to the contrary in this Supplement or the
Agreement, any distribution made pursuant to this Section shall be deemed to be
a final distribution pursuant to Section 9.03 of the Agreement with respect to
the Series 2000-1 VFC Certificate.

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, the Servicer, the Trustee, the Series 2000-1
Purchaser, the Collateral Agent, the Letter of Credit Agent and the
Administrative Agent have caused this Fifth Amended and Restated Series 2000-1
Supplement to be duly executed by their respective officers as of the day and
year first above written.

 

 

BUNGE FUNDING, INC.

 

 

 

 

 

 

 

By:

/s/Morris Kalef

 

Name:

Morris Kalef

 

Title:

President

 

 

 

 

 

 

 

BUNGE MANAGEMENT SERVICES, INC., as Servicer

 

 

 

 

 

 

 

By:

/s/T.K. Chopra

 

Name:

T. K. Chopra

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

THE BANK OF NEW YORK,

 

not in its individual capacity but solely as Trustee

 

 

 

 

 

 

 

By:

/s/Karon F. Greene

 

Name:

Karon F. Greene

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

BUNGE ASSET FUNDING CORP.,

 

as the Series 2000-1 Purchaser

 

 

 

 

 

 

 

By:

/s/Morris Kalef

 

Name:

Morris Kalef

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK,

 

as the Collateral Agent

 

 

 

 

 

 

 

By:

/s/Karon F. Greene

 

Name:

Karon F. Greene

 

Title:

Assistant Vice President

 

 

 

 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH,

 

as the Letter of Credit Agent

 

 

 

 

 

 

 

By:

/s/Brad Peterson

 

Name:

Brad Peterson

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

/s/Brett Delfino

 

Name:

Brett Delfino

 

Title:

Executive Director

 

 

 

 

JPMORGAN CHASE BANK,

 

as the Administrative Agent

 

 

 

 

 

 

 

By:

/s/B.B.Wuthrich

 

Name:

B. B. Wuthrich

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE I

SERIES 2000-1 COLLECTION SUBACCOUNT

 

Series 2000-1 Collection Subaccount #200805

The Bank of New York

101 Barclay Street

New York, NY  10286

 

SI - 1

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

TO

 

SERIES 2000-1 SUPPLEMENT

 

BUNGE MASTER TRUST

FORM OF SERIES 2000-1 VFC CERTIFICATE

 

REGISTERED

 

UP TO $600,000,000 SERIES

NO. VFC-[ ]

 

2000-1 INVESTED AMOUNT*

 

--------------------------------------------------------------------------------

*THE SERIES 2000-1 INVESTED AMOUNT OF THIS SERIES 2000-1 VFC CERTIFICATE IS
SUBJECT TO CHANGE AS DESCRIBED HEREIN.

 

THIS SERIES 2000-1 VFC CERTIFICATE AMENDS AND RESTATES THE THIRD AMENDED AND
RESTATED SERIES 2000-1 VFC CERTIFICATE THAT WAS ISSUED ON FEBRUARY 26, 2002.

 

THIS SERIES 2000-1 VFC CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “SECURITIES ACT”).  NEITHER THIS SERIES 2000-1 VFC CERTIFICATE
NOR ANY PORTION HEREOF MAY BE OFFERED OR SOLD EXCEPT IN COMPLIANCE WITH THE
REGISTRATION PROVISIONS OF THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM SUCH REGISTRATION PROVISIONS.

 

THIS SERIES 2000-1 VFC CERTIFICATE IS NOT PERMITTED TO BE TRANSFERRED, ASSIGNED,
EXCHANGED OR OTHERWISE PLEDGED OR CONVEYED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE POOLING AGREEMENT AND SUPPLEMENT REFERRED TO HEREIN.

 

This Series 2000-1 VFC Certificate evidences a fractional undivided interest in
the assets of the

 

BUNGE MASTER TRUST

 

the corpus of which consists of loans made by Bunge Finance Limited and Bunge
Finance North America, Inc. to Affiliates, which loans have been purchased by
Bunge Funding, Inc., a Delaware corporation, which in turn transferred and
assigned such receivables to the Bunge Master Trust.

 

(Not an interest in or recourse obligation of

Bunge Limited (except in its capacity as the Guarantor),

Bunge Funding, Inc. or any of their respective Affiliates)

 

A - 1

--------------------------------------------------------------------------------


 

This certifies that

 

BUNGE ASSET FUNDING CORP.

 

(the “Series 2000-1 VFC Certificateholder”) is the registered owner of a
fractional undivided interest in the assets of Bunge Master Trust (the “Trust’’)
originally created pursuant to the Pooling Agreement, dated as of August 25,
2000 (as the same may from time to time be amended, restated, supplemented or
otherwise modified thereafter, the “Pooling Agreement”), by and among Bunge
Funding, Inc., a Delaware corporation (the “Company”), Bunge Management
Services, Inc., a Delaware corporation, as Servicer (the “Servicer”), and The
Bank of New York as trustee (in such capacity, the “Trustee”) for the Trust, as
supplemented by the Series 2000-1 Supplement, dated as of August 25, 2000 (as
amended, supplemented or otherwise modified from time to time, the “Supplement”,
collectively, with the Pooling Agreement, the “Agreement”), by and among the
Company, the Servicer, the Trustee, Bunge Asset Funding Corp. (“BAFC”), The Bank
of New York, as collateral agent (in such capacity the “Collateral Agent”),
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank International”,
New York Branch, as letter of credit agent (in such capacity, the “Letter of
Credit Agent”) and JPMorgan Chase Bank, as administrative agent (in such
capacity, the “Administrative Agent”).  The corpus of the Trust consists of
Purchased Loans and all other Trust Assets referred to in the Agreement. 
Although a summary of certain provisions of the Agreement is set forth below,
this Series 2000-1 VFC Certificate does not purport to summarize the Agreement,
is qualified in its entirety by the terms and provisions of the Agreement and
reference is made to the Agreement for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of the Trustee.  A copy of the Agreement
may be requested by a holder hereof by writing to the Trustee at The Bank of New
York, 101 Barclay Street, Fl. 21 West, New York, New York 10286, Attention:
Martin Reed.  To the extent not defined herein, the capitalized terms used
herein have the meanings ascribed to them in Annex X attached to the Agreement.

 

This Series 2000-1 VFC Certificate is issued under and is subject to the terms,
provisions and conditions of the Agreement, to which Agreement the Series 2000-1
VFC Certificateholder, by virtue of the acceptance hereof, assents and is bound.

 

The Servicer, the Company, the Series 2000-1 VFC Certificateholder and the
Trustee intend, for federal, state and local income and franchise tax purposes
only (but for no other purpose), that the Series 2000-1 VFC Certificate be
evidence of indebtedness of the Company secured by the Trust Assets and that the
Trust not be characterized as an association or publicly traded partnership
taxable as a corporation. The Series 2000-1 VFC Certificateholder, by the
acceptance hereof, agrees to treat the Series 2000-1 VFC Certificate for
federal, state and local income and franchise tax purposes (but for no other
purpose) as indebtedness of the Company; provided, however, that nothing in this
Series 2000-1 VFC Certificate or in the Transaction Documents shall impose on
the Company any personal liability in respect of this Series 2000-1 VFC
Certificate.

 

A - 2

--------------------------------------------------------------------------------


 

This Series 2000-1 VFC Certificate is the Investor Certificate entitled “Bunge
Master Trust, Series 2000-1 VFC Certificate” (the “Series 2000-1 VFC
Certificate”) representing a fractional undivided interest in the Trust Assets,
consisting of the right to receive the distributions specified in the Supplement
out of (i) the Series 2000-1 Invested Percentage (expressed as a decimal) of
Collections received with respect to the Purchased Loans and all other funds on
deposit in the Collection Account and (ii) to the extent such interests appear
in the Supplement, all other funds on deposit in the Series 2000-1 Collection
Subaccount (collectively, the “Series 2000-1 VFC Certificateholder’s
Interest”).  The Trust Assets are allocated in part to the Series 2000-1 VFC
Certificateholder with the remainder allocated to the Investor
Certificateholders of other Series, if any, and to the Company.  An Exchangeable
Company Interest representing the Company’s interest in the Trust was issued to
the Company pursuant to the Pooling Agreement on August 25, 2000.  The
Exchangeable Company Interest represents the interest in the Trust Assets not
represented by the Investor Certificates of each Outstanding Series.  The
Exchangeable Company Interest may be decreased by the Company pursuant to the
Pooling Agreement in exchange for an increase in the Invested Amount of a
Class of Investor Certificates of an Outstanding Series, or one or more newly
issued Series of Investor Certificates, upon the conditions set forth in the
Agreement.

 

Distributions with respect to this Series 2000-1 VFC Certificate shall be paid
by the Trustee in immediately available funds to the Series 2000-1 VFC
Certificateholder by depositing such funds in the Cash Collateral Account or, if
neither BAFC nor the Collateral Agent is the registered holder of the
Series 2000-1 VFC Certificate, in accordance with the payment instructions from
any subsequent registered holder of the Series 2000-1 VFC Certificate.  Final
payment of this Series 2000-1 VFC Certificate shall be made only upon
presentation and surrender of this Series 2000-1 VFC Certificate at the office
or agency specified in the notice of final distribution delivered by the Trustee
to the Series 2000-1 VFC Certificateholder in accordance with the Agreement.

 

This Series 2000-1 VFC Certificate does not represent an obligation of, or an
interest in, BL (except in its capacity as the Guarantor), the Company, the
Servicer or any Affiliate of either of them.

 

The transfer of this Series 2000-1 VFC Certificate shall be registered in the
Certificate Register upon surrender of this Series 2000-1 VFC Certificate for
registration of transfer at any office or agency maintained by the Transfer
Agent and Registrar accompanied by evidence of satisfaction of the transfer
restrictions set forth in subsection 9.10(c) of the Series 2000-1 Supplement and
a written instrument of transfer, in a form satisfactory to the Trustee, the
Transfer Agent and Registrar, the Company and the Servicer, duly executed by the
Series 2000-1 VFC Certificateholder or the Series 2000-1 VFC Certificateholder’s
attorney, and duly authorized in writing with such signature guaranteed, and
thereupon one or more new Series 2000-1 VFC Certificates of authorized
denominations and of like aggregate Fractional Undivided Interests will be
issued to the designated transferee or transferees.

 

A - 3

--------------------------------------------------------------------------------

 

The Company, the Trustee, the Servicer, the Transfer Agent and Registrar, and
any agent of any of them, may treat the person whose name is recorded in the
Series 2000-1 Register as the Series 2000-1 Purchaser for all purposes of the
Supplement, notwithstanding notice to the contrary.

 

It is expressly understood and agreed by the Company and the Series 2000-1 VFC
Certificateholder that (i) the Agreement is executed and delivered by the
Trustee, not individually or personally but solely as Trustee of the Trust, in
the exercise of the powers and authority conferred and vested in it, (ii) the
representations, undertakings and agreements made on the part of the Trust in
the Agreement are made and intended not as personal representations,
undertakings and agreements by the Trustee, but are made and intended for the
purpose of binding only the Trust, (iii) nothing herein contained shall be
construed as creating any liability of the Trustee, individually or personally,
to perform any covenant either expressed or implied made on the part of the
Trust in the Agreement, all such liability, if any, being expressly waived by
the parties who are signatories to the Agreement and by any Person claiming by,
through or under such parties; provided, however, the Trustee shall be liable in
its individual capacity for its own willful misconduct or gross negligence and
for any tax assessed against the Trustee based on or measured by any fees,
commission or compensation received by it for acting as Trustee and (iv) under
no circumstances shall the Trustee be personally liable for the payment of any
indebtedness or expenses of the Trust or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Trust under the Agreement.

 

The holder of this Series 2000-1 VFC Certificate is authorized to record the
date and amount of each increase and decrease in the Series 2000-1 Invested
Amount with respect to such holder on the schedules annexed hereto and made a
part hereof and any such recordation shall constitute prima facie evidence of
the accuracy of the information so recorded, absent manifest error, provided
that the failure of the holder of this Series 2000-1 VFC Certificate to make
such recordation (or any error in such recordation) shall not affect the
obligations of the Company, the Servicer or the Trustee under the Agreement.

 

This Series 2000-1 VFC Certificate shall be treated as a “certificated security”
for the purposes of Section 8-102(a)(4) of the New York UCC.

 

This Series 2000-1 VFC Certificate shall be construed in accordance with and
governed by the laws of the State of New York without reference to any conflict
of law principles.

 

By acceptance of this Series 2000-1 VFC Certificate, the Series 2000-1 VFC
Certificateholder hereby agrees that it will not institute against, or join with
or assist any other Person in instituting against, the Company prior to the date
which is one year and one day after all Investor Certificates of each
Outstanding Series are repaid in full any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any Applicable Insolvency Laws.

 

A - 4

--------------------------------------------------------------------------------


 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, by manual signature, this Series 2000-1 VFC Certificate
shall not be entitled to any benefit under the Agreement, or be valid for any
purpose.

 

A - 5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, as agent of the Trust, has caused this
Series 2000-1 VFC Certificate to be duly executed.

 

Dated:  July 11, 2002

 

 

 

 

BUNGE FUNDING, INC.,

 

as agent of the Trust as authorized pursuant to Section 5.01 of the Pooling
Agreement,

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

A - 6

--------------------------------------------------------------------------------


 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is the Series 2000-1 VFC Certificate referred to in the within-mentioned
Agreement.

 

 

THE BANK OF NEW YORK, not in its individual capacity but solely as Trustee,

 

 

 

 

 

 

By:

 

 

Name:

 

 

Authorized Signatory

 

 

 

 

Dated:

 

 

A - 7

--------------------------------------------------------------------------------


 

Pay to the order of The Bank of New York, as Collateral Agent.

 

 

BUNGE ASSET FUNDING CORP.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A - 8

--------------------------------------------------------------------------------


 

 

SCHEDULE 1

 

TO

 

SERIES 2000-1 VFC CERTIFICATE

 

Date

 

Series 2000-1
Increase in
Series 2000-1
Purchaser
Invested
Amount

 

Series 2000-1
Decrease in
Series 2000-1
Purchaser
Invested
Amount

 

Series 2000-1
Purchaser
Invested
Amount

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A - 9

--------------------------------------------------------------------------------


 

 

EXHIBIT D

 

TO

 

SERIES 2000-1 SUPPLEMENT

 

FORM OF ISSUANCE/INCREASE NOTICE

 

        , 20   

 

BUNGE ASSET FUNDING CORP.

 

JPMORGAN CHASE BANK,
as Administrative Agent

 

THE BANK OF NEW YORK,
as Trustee

 

COOPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”, NEW YORK BRANCH,
as Letter of Credit Agent

 

Ladies and Gentlemen;

 

Reference is hereby made to the Fifth Amended and Restated Series 2000-1
Supplement, dated as of June 28, 2004 (as amended or supplemented, the
“Supplement”), among Bunge Funding, Inc. (the “Company”), Bunge Management
Services, Inc., as Servicer (in such capacity, the “Servicer”), Bunge Asset
Funding Corp., as Series 2000-1 Purchaser, The Bank of New York, as Collateral
Agent and as Trustee, JPMorgan Chase Bank, as Administrative Agent, and
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank International”,
New York Branch, as Letter of Credit Agent.  Capitalized terms used in this
Notice and not otherwise defined herein shall have the meanings assigned thereto
or incorporated by reference in the Supplement.

 

This Notice constitutes the notice recruited in connection with [the initial
issuance] [a Series 2000-1 Increase] pursuant to subsection 2.05(a) of the
Supplement.

 

The [Servicer] [Company] hereby requests [a purchase in respect of the initial
issuance of the Series 2000-1 VFC Certificate] [a Series 2000-1 Increase] be
made by the Series 2000-1 Purchaser on          ,          in the aggregate
amount of $        .

 

The [Servicer] [Company] hereby represents and warrants, as of the date of such
[purchase] [Series 2000-1 Increase] after giving effect thereto, that the
conditions set forth in

 

D - 1

--------------------------------------------------------------------------------


 

Section 2.05 of the Supplement with respect to such [purchase] [Series 2000-1
Increase] have been satisfied.

 

D - 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Notice to be executed by its
duly authorized officer as of the date first above written.

 

 

 

[BUNGE MANAGEMENT SERVICES, INC., as Servicer] [BUNGE FUNDING, INC.]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D - 3

--------------------------------------------------------------------------------
